Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 2/2/22.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1-20 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plurality" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Put et al., US 2014/0315086 A1.
	Put teaches a negative electrode material for lithium-ion batteries comprising silicon and having a chemically treated or coated surface influencing the zeta potential of the surface [0001].  The negative electrode silicon material may be silicon alloyed with lithium to form Li12Si7, Li14Si6, Li13Si4 and Li22Si5 phases [0003].  The core material may be nanometric and has an average particle size between 20 nm and 200nm [0010-0011].  The surface of the core is at least partly covered by a coating consisting of inorganic nanoparticles such as Al2O3.  There may be provided a second coating layer located between the core and the first coating, the second coating layer comprising either carbon or aluminum [0021].  See at least Example 10.
	Put does not explicitly teach the core material has a D50 diameter of greater than or equal to about 1 micrometer to less than or equal to about 20 micrometers.  However, Put teaches in an alternative embodiment the core material may be micron-sized (opposed to nanometric or submicron size).  See at least [0010].  Thus, the invention as a whole would have been obvious to one having ordinary skill in the art the time the invention was made because Put clearly suggests the core material may be dispersion of the silicon, carbon and polymer in the coating on the copper foil, improving the capacity retention and lowering the irreversibility [0098].
Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
Applicant argues claim 18 is novel and nonobvious over Put.  The anticipation rejection in view of Put has been withdrawn.  However, at least claim 18 has been rejected as obvious in view of Put.  See rejection above.
Allowable Subject Matter
Claims 1-17 are allowed.  The prior art does not teach or suggest the claimed method of making a negative electrode material including centrifugally distributing a molten precursor comprising silicon and lithium by contacting the molten precursor with a rotating surface in a centrifugal atomizing reactor and solidifying.  The subject matter of at least claim 8 was previously indicated as containing allowable subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/TRACY M DOVE/           Primary Examiner, Art Unit 1727